Case 2:20-cv-06503-RGK-JDE Document 2-1 Filed 07/22/20 Page 1 of 7 Page ID #:26




                     EXHIBIT 1


                                      23
                                      23
5/6/2020   Case 2:20-cv-06503-RGK-JDE Document
                                       Big Pharma In2-1    Filed
                                                     Outrage      07/22/20
                                                             Over Clint Eastwood'sPage
                                                                                  CBD  2 of 7 Page ID #:27




HEALTH                                                                                                        YOU MAY ALSO LIKE
Big Pharma In Outrage Over Clint
Eastwood's CBD: Sera Relief CBD
Gummies - He Fires Back With This!
       By Alice Palmer, Wednesday, May 6, 2020




                                                                                                              READERS RESULTS




In an emotional 1-on-1 interview, one of America's most respected icons revealed                                “The Sera Relief CBD Gummies
                                                                                                                the absolute best CBD product I'v
that he wouldn't be where he is without CBD.
                                                                                                                ever tried. Thought my days of
                                                                                                                feeling young were long gone. I
We all know and love Clint Eastwood as the charismatic actor and director who has never
                                                                                                                can’t thank you enough for this!”
been shy about advocating for marijuana use. He has always been focused on making
                                                                                                                Lacey Johnson, New York, NY
movies, going on tour, and promoting America. However, he shocked everyone when he
announced his new CBD line, Sera Relief CBD Gummies, would be the next step in his
career.

In recent developments, Eastwood revealed that he would be stepping away from the
spotlight to put more time into his wellness business, now that it has grown so fast:

     “This was a really, really difficult decision for me. When I started this whole thing back in 2015, it
     really was just a part time passion project and a way for me to give back. Now here we are
     almost 5 years later and Sera Relief CBD Gummies has steadily grown into a full-fledged
     business that’s helped thousands of people become pain free and much happier. My line gives
     me a chance to do something bigger than movies and I knew I would regret it for the rest of my
     life if I letMariane
                   that opportunity  pass
                          from Chicago,    me by.”
                                        US ordered:
              Sera Relief CBD Gummies Bottle - 8 seconds ago
Eastwood went on to say that he never really expected things to get this big and that
several studios and sponsors were furious that he was splitting up his time. In fact,                                                                         x
                                                                                                               333 people are reading this report right now
                                                               24 him an ultimatum -
relations with some studios grew so tense that they ended up giving
ushealthynews.com/v7ugnbp-IU/?txt=1&click=15&cep=YTX5KMznQZ1fSO4GF2_kDws5Urg5B8Nsczglk7hnHlLsHdb5UBvBe_R-kspQzwbdJK-twQJKk… 1/6
5/6/2020    Case 2:20-cv-06503-RGK-JDE Document
                                        Big Pharma In2-1    Filed
                                                      Outrage      07/22/20
                                                              Over Clint Eastwood'sPage
                                                                                   CBD  3 of 7 Page ID #:28
relations with some studios grew so tense that they ended up giving him an ultimatum
                                                                                                       “I’ve been trying to get rid of my
acting or his wellness line.
                                                                                                       joint pain for decades. I can finall
                                                                                                       live a normal life thanks to this!”
He knew he would receive scrutiny from fans and sponsors for quitting, but he felt it was
                                                                                                       Clifton Carter, Austin, TX
time to work on something that would positively change the lives of millions of people.




                                                                                                      Sera Relief CBD Gummies




                                                                                                      Try Sera Relief CBD Gummies n




                        Eastwood appears on TV Showto announce his biggest project yet

The product Eastwood is referring to is his breakthrough CBD wellness line Sera Relief CBD
Gummies. The star has spent the past four years developing a line of highly e ective and
highly potent wellness products that he claims are the solution for those who don’t want to
resort to using opiates.

His product Sera Relief CBD Gummies sold out within ten minutes when rst
launched and it seems the world can’t get enough of the bene ts and results.

Eastwood even admitted that big pharma companies are furious with him after noticing a                 “For the first time in forever I am
large decline in sales since Sera Relief CBD Gummies was launched on the market.                       finally happy when I look in the
                                                                                                       mirror every morning. I haven’t fe
      “Users of Sera Relief CBD Gummies are experiencing results that before now were only possible    this good in decades!”
      through prescription medication. It’s obviously a much cheaper, and safer alternative and        Lucas Gordon, Philadelphia, PA
      because of that pharmaceutical companies are finding it harder to keep patients using their
      prescriptions.”

Having a crowd of angry pharmaceutical companies is a unique and e ective endorsement
for Sera Relief CBD Gummies, but Eastwood has still been proactive in getting Sera Relief
CBD Gummies into the hands of those who need it.

Sera Relief CBD Gummies has been found to have a positive impact on key body
functions including - neurological, physical, and psychological.

This includesMariane
              but notfrom limited   to:ordered:
                          Chicago, US
                 Sera Relief CBD Gummies Bottle - 8 seconds ago

           Reduces Chronic Pain
                                                                                                      333 people are reading this report right now
                                                                                                                                                     x
           Supports Joint Health
                                                                          25
ushealthynews.com/v7ugnbp-IU/?txt=1&click=15&cep=YTX5KMznQZ1fSO4GF2_kDws5Urg5B8Nsczglk7hnHlLsHdb5UBvBe_R-kspQzwbdJK-twQJKk… 2/6
5/6/2020   Case 2:20-cv-06503-RGK-JDE Document
                                       Big Pharma In2-1    Filed
                                                     Outrage      07/22/20
                                                             Over Clint Eastwood'sPage
                                                                                  CBD  4 of 7 Page ID #:29
           Reduces Anxiety
           Reduces Headaches
                                                                                                 “Thank God I didn’t go through w
           Reduces Blood Sugar
                                                                                                 that surgery… I got the same
           Supports Cognitive Health                                                             results, for less than a cup of
           Antioxidant Support                                                                   coffee!”
                                                                                                 Jim McKale, Seattle, WA
While making an appearance on ‘TV Show’ he gifted the cast and crew with Sera Relief CBD
Gummies products and made sure every guest was given a sample of the life changing
supplement. Since then, he has cultivated a huge celebrity clientele who are regularly
reordering the products. See for yourself!


Eastwood’s new line has been a huge hit amongst fellow
celebs who got to try the initial launch of Sera Relief CBD
Gummies.




                                                                                                 “I’ve only been using Sera Relief
                                                                                                 CBD Gummies for 2 weeks, and
                                                                                                 love it!!!!!!!! I have seen a visible
                                                                                                 change in my appearance and
                                                                                                 physical health, best of all my
                                                                                                 husband complimented me after
                                                                                                 just 2 weeks!!!!!”
                                                                                                 Carol Keeton, Denver, CO




       Terry Bradshaw
      “I started a new prescription my doctor suggested and had several negative side
      effects. Eastwood gave me a sample of Sera Relief CBD Gummies and the product is
      a miracle worker. It only took a few days for me to notice the difference.”




                Mariane from Chicago, US ordered:
                Sera Relief CBD Gummies Bottle - 8 seconds ago



                                                                                               333 people are reading this report right now
                                                                                                                                              x
                                                                       26
ushealthynews.com/v7ugnbp-IU/?txt=1&click=15&cep=YTX5KMznQZ1fSO4GF2_kDws5Urg5B8Nsczglk7hnHlLsHdb5UBvBe_R-kspQzwbdJK-twQJKk… 3/6
5/6/2020   Case 2:20-cv-06503-RGK-JDE Document
                                       Big Pharma In2-1    Filed
                                                     Outrage      07/22/20
                                                             Over Clint Eastwood'sPage
                                                                                  CBD  5 of 7 Page ID #:30




       Sam Elliott
      “The absolute CURE for aching feet on the red carpet. This miracle makes a long
      evening or day much more fun. Every night that I use Sera Relief CBD Gummies I
      wake up and have more energy then ever before. I can’t believe it.”




       Michael J. Fox
      “The advances Eastwood has made in the CBD industry are remarkable. I wouldn’t
      believe it if I hadn’t had the chance to try it out for myself. After using Sera Relief
      CBD Gummies for two weeks I was already feeling like a new me.”




              Mariane from Chicago, US ordered:
              Sera Relief CBD Gummies Bottle - 8 seconds ago



                                                                                                333 people are reading this report right now
                                                                                                                                               x
                                                                          27
ushealthynews.com/v7ugnbp-IU/?txt=1&click=15&cep=YTX5KMznQZ1fSO4GF2_kDws5Urg5B8Nsczglk7hnHlLsHdb5UBvBe_R-kspQzwbdJK-twQJKk… 4/6
5/6/2020   Case 2:20-cv-06503-RGK-JDE Document
                                       Big Pharma In2-1    Filed
                                                     Outrage      07/22/20
                                                             Over Clint Eastwood'sPage
                                                                                  CBD  6 of 7 Page ID #:31

       Garth Brooks
      “It’s hard to believe, but all my chronic pain has vanished! After a few weeks of using
      Sera Relief CBD Gummies I was able to stop taking all over the counter and
      prescription medications.”




Try It For Yourself!
While Sera Relief CBD Gummies is selling out around the world, Eastwood didn’t want our
readers to miss out on experiencing the bene ts of Sera Relief CBD Gummies for
themselves.

As such, Eastwood is o ering our lucky readers the chance to try Sera Relief CBD Gummies!
There’s no need to rush out to the shops or wait in line. You can order your special bottle of
the supplement right now from the comfort of your own home.

If you want to nally be free from aches and pains while fostering a much happier mood,
make sure you use Sera Relief CBD Gummies every day. This product is designed to give
you incredible results.

Because of the high demand of Sera Relief CBD Gummies, Eastwood can only o er a
limited amount of special bottles so you’ll need to act quickly to take advantage of this
amazing o er.




                                                                 UPDATE:ONLY 6 SPECIAL BOTTLES STILL AVAILABLE. Promotion expected
                                                                                   to end: Wednesday, May 6, 2020



                                                                               CLAIM YOUR SPECIAL BOTTLE!



COMMENTS

           Tarah Smith
           I keep see this everywhere - has anyone tried it yet? Looking for Results? Let me know!
           Reply . 13 . Like . 12 minutes ago



           Maria Gonzales
           Im so serious... I´ve been 1 months using this product and the results are really amazing. Highly recommend!
           Reply . 14 . Like . 16 minutes ago


               Mariane from Chicago, US ordered:
           Jordan Smith
              Sera Relief CBD Gummies Bottle - 8 seconds ago
           I'll second that, crazy results to far. gured I had nothing to lose with an o er like this...glad I gave it a shot
           Reply . 2 . Like . 1 hour ago

                                                                                                                                333 people are reading this report right now
                                                                                                                                                                               x
                                                                                        28
ushealthynews.com/v7ugnbp-IU/?txt=1&click=15&cep=YTX5KMznQZ1fSO4GF2_kDws5Urg5B8Nsczglk7hnHlLsHdb5UBvBe_R-kspQzwbdJK-twQJKk… 5/6
5/6/2020   Case 2:20-cv-06503-RGK-JDE Document
                                       Big Pharma In2-1    Filed
                                                     Outrage      07/22/20
                                                             Over Clint Eastwood'sPage
                                                                                  CBD  7 of 7 Page ID #:32
           Adisson Lewis
           I just claimed my samples. Thanks!
           Reply . 13 . Like . 12 minutes ago



           Harrison Ferris
           I had a girl of mine (medical-practitioner) read through the studies, she was pretty shocked at how legit they were. I tried this, couldn't
           believe how fast I started seeing results
           Reply . 13 . Like . 12 minutes ago



           Anthony Jack
           damn! I keep seeing reports about this product. they were initially sold-out when I rst tried to get it. nally re-opened it back to the public!
           Reply . 13 . Like . 12 minutes ago



           Kathrin Daryn
           I love the I'm going to give these products a chance to work their magic on me. I've tried everything out there and so far nothing has been
           good enough to help me.
           Reply . 14 . Like . 16 minutes ago



           Cathryn Lane
           worked for me! I worked just like I thought it would. It was easy enough and I just want others to know when something works.
           Reply . 2 . Like . 1 hour ago



           Christina Davis
           Thanks for the info, just started mine.
           Reply . 13 . Like . 12 minutes ago




               Mariane from Chicago, US ordered:
               Sera Relief CBD Gummies Bottle - 8 seconds ago



                                                                                                                                    333 people are reading this report right now
                                                                                                                                                                                   x
                                                                                     29
ushealthynews.com/v7ugnbp-IU/?txt=1&click=15&cep=YTX5KMznQZ1fSO4GF2_kDws5Urg5B8Nsczglk7hnHlLsHdb5UBvBe_R-kspQzwbdJK-twQJKk… 6/6
